FORM 8-K/A-3 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 12, 2008 PARADIGM MEDICAL INDUSTRIES, INC. (Exact name of registrant as specified in this Charter) Delaware 0-28498 87-0459536 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2355 South 1070 West, Salt Lake City, Utah 84119 (Address of principal executive offices) (Zip Code) Registrant's
